UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07820 AMERICAN CENTURY CAPITAL PORTFOLIOS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 03-31 Date of reporting period: 06-30-2012 ITEM 1.SCHEDULE OF INVESTMENTS. American Century Investments® Quarterly Portfolio Holdings Equity Income Fund June 30, 2012 Equity Income - Schedule of Investments JUNE 30, 2012 (UNAUDITED) Shares Value COMMON STOCKS — 70.6% AEROSPACE AND DEFENSE — 0.5% Raytheon Co. $ AIR FREIGHT AND LOGISTICS — 0.7% United Parcel Service, Inc., Class B AUTOMOBILES — 0.4% Honda Motor Co., Ltd. BEVERAGES — 0.9% Dr Pepper Snapple Group, Inc. CAPITAL MARKETS — 2.4% BlackRock, Inc. Goldman Sachs Group, Inc. (The) Northern Trust Corp. T. Rowe Price Group, Inc. CHEMICALS — 2.4% Air Products & Chemicals, Inc. E.I. du Pont de Nemours & Co. COMMERCIAL BANKS — 2.4% Comerica, Inc. Commerce Bancshares, Inc. KeyCorp PNC Financial Services Group, Inc. SunTrust Banks, Inc. COMMERCIAL SERVICES AND SUPPLIES — 2.8% Republic Services, Inc. Waste Management, Inc. COMMUNICATIONS EQUIPMENT — 0.4% Cisco Systems, Inc. DISTRIBUTORS — 0.6% Genuine Parts Co. DIVERSIFIED FINANCIAL SERVICES — 1.7% JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES — 3.4% AT&T, Inc. CenturyLink, Inc. Equity Income - Schedule of Investments JUNE 30, 2012 (UNAUDITED) Shares Value ELECTRIC UTILITIES — 0.4% Portland General Electric Co. $ ELECTRICAL EQUIPMENT — 0.9% ABB Ltd.(1) Emerson Electric Co. Rockwell Automation, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.9% Corning, Inc. Molex, Inc., Class A FOOD AND STAPLES RETAILING — 1.2% SYSCO Corp. Wal-Mart Stores, Inc. FOOD PRODUCTS — 0.1% Campbell Soup Co. GAS UTILITIES — 3.2% AGL Resources, Inc. Piedmont Natural Gas Co., Inc. WGL Holdings, Inc.(2) HOTELS, RESTAURANTS AND LEISURE — 0.3% Carnival Corp. HOUSEHOLD DURABLES — 0.6% Whirlpool Corp. HOUSEHOLD PRODUCTS — 3.7% Clorox Co. Kimberly-Clark Corp. Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 2.4% General Electric Co. Koninklijke Philips Electronics NV Siemens AG Tyco International Ltd. INSURANCE — 4.6% ACE Ltd. Allstate Corp. (The) Chubb Corp. (The) Equity Income - Schedule of Investments JUNE 30, 2012 (UNAUDITED) Shares Value Marsh & McLennan Cos., Inc. $ IT SERVICES — 0.2% Paychex, Inc. LEISURE EQUIPMENT AND PRODUCTS — 0.2% Hasbro, Inc. MACHINERY — 0.1% Atlas Copco AB B Shares MEDIA — 0.2% Omnicom Group, Inc. METALS AND MINING — 0.5% Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. MULTI-UTILITIES — 3.3% Consolidated Edison, Inc. PG&E Corp. MULTILINE RETAIL — 0.4% Target Corp. OIL, GAS AND CONSUMABLE FUELS — 12.6% BP plc Chevron Corp. El Paso Pipeline Partners LP EQT Corp. Exxon Mobil Corp. Occidental Petroleum Corp. Royal Dutch Shell plc, Class A Spectra Energy Partners LP Total S.A. Williams Cos., Inc. (The) PHARMACEUTICALS — 8.8% Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.9% American Tower Corp. Annaly Capital Management, Inc. Weyerhaeuser Co. Equity Income - Schedule of Investments JUNE 30, 2012 (UNAUDITED) Shares/ Principal Amount Value SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 1.2% Applied Materials, Inc. $ SOFTWARE — 0.3% Microsoft Corp. SPECIALTY RETAIL — 1.2% Lowe's Cos., Inc. THRIFTS AND MORTGAGE FINANCE — 1.8% Capitol Federal Financial, Inc.(2) People's United Financial, Inc. WIRELESS TELECOMMUNICATION SERVICES — 2.0% Vodafone Group plc Vodafone Group plc ADR TOTAL COMMON STOCKS (Cost $6,021,287,973) CONVERTIBLE BONDS — 18.4% AEROSPACE AND DEFENSE — 0.8% L-3 Communications Holdings, Inc., 3.00%, 8/1/35 $ CAPITAL MARKETS — 1.0% Janus Capital Group, Inc., 3.25%, 7/15/14 UBS AG, (convertible into Charles Schwab Corp. (The)), 9.40%, 12/6/12(3)(4) ENERGY EQUIPMENT AND SERVICES — 0.4% Credit Suisse Securities USA LLC, (convertible into Schlumberger Ltd.), MTN, 11.90%, 12/31/12(3)(4) FOOD PRODUCTS — 0.2% Credit Suisse Securities USA LLC, (convertible into Ralcorp Holdings, Inc.), MTN, 3.50%, 10/11/12(3)(4) Goldman Sachs Group, Inc. (The), (convertible into Ralcorp Holdings, Inc.), 2.05%, 9/26/12(3)(4) HEALTH CARE EQUIPMENT AND SUPPLIES — 2.7% Hologic, Inc., 2.00%, 12/15/13(5) Medtronic, Inc., 1.625%, 4/15/13 HEALTH CARE PROVIDERS AND SERVICES — 4.8% LifePoint Hospitals, Inc., 3.25%, 8/15/25 LifePoint Hospitals, Inc., 3.50%, 5/15/14 Equity Income - Schedule of Investments JUNE 30, 2012 (UNAUDITED) Shares/ Principal Amount Value Lincare Holdings, Inc., Series A, 2.75%, 11/1/37 $ $ HOTELS, RESTAURANTS AND LEISURE — 1.6% International Game Technology, 3.25%, 5/1/14 MEDIA — 1.3% tw telecom, inc., 2.375%, 4/1/26 OIL, GAS AND CONSUMABLE FUELS — 1.7% Peabody Energy Corp., 4.75%, 12/15/41 PAPER AND FOREST PRODUCTS — 0.8% Rayonier TRS Holdings, Inc., 3.75%, 10/15/12 REAL ESTATE INVESTMENT TRUSTS (REITs) — 2.3% Annaly Capital Management, Inc., 4.00%, 2/15/15 Host Hotels & Resorts LP, 3.25%, 4/15/24(4) SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 0.8% Intel Corp., 2.95%, 12/15/35 Microchip Technology, Inc., 2.125%, 12/15/37 TOTAL CONVERTIBLE BONDS (Cost $1,738,165,383) CONVERTIBLE PREFERRED STOCKS — 9.6% AEROSPACE AND DEFENSE — 0.2% United Technologies Corp., 7.50%, 8/1/15 COMMERCIAL BANKS — 4.9% Wells Fargo & Co., 7.50% DIVERSIFIED FINANCIAL SERVICES — 0.2% Bank of America Corp., 7.25% INSURANCE — 0.8% MetLife, Inc., 5.00%, 9/11/13 MACHINERY — 2.4% Stanley Black & Decker, Inc., 4.75%, 11/17/15 OIL, GAS AND CONSUMABLE FUELS — 0.5% Apache Corp., 6.00%, 8/1/13 REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.6% Health Care REIT, Inc., 6.50% TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $916,639,984) Equity Income - Schedule of Investments JUNE 30, 2012 (UNAUDITED) Shares Value PREFERRED STOCKS — 0.1% COMMERCIAL BANKS — 0.1% US Bancorp, 6.00% (Cost$11,654,274) $ TEMPORARY CASH INVESTMENTS — 0.3% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.50% - 4.00%, 2/15/15 - 6/30/16, valued at $8,377,362), in a joint trading account at 0.10%, dated 6/29/12, due 7/2/12 (Delivery value $8,217,815) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.75%, 8/15/41, valued at $8,403,404), in a joint trading account at 0.10%, dated 6/29/12, due 7/2/12 (Delivery value $8,217,815) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/40, valued at $2,092,722), in a joint trading account at 0.06%, dated 6/29/12, due 7/2/12 (Delivery value SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $25,832,244) TOTAL INVESTMENT SECURITIES — 99.0% (Cost $8,713,579,858) OTHER ASSETS AND LIABILITIES — 1.0% TOTAL NET ASSETS — 100.0% $ FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Buy Counterparty Settlement Date Value Unrealized Gain (Loss) GBP for USD Credit Suisse AG 7/31/12 $ $ JPY for USD Credit Suisse AG 7/31/12 ) $ $ (Value on Settlement Date $6,734,767) Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) CHF for USD Credit Suisse AG 7/31/12 $ $ ) EUR for USD UBS AG 7/31/12 ) GBP for USD Credit Suisse AG 7/31/12 ) JPY for USD Credit Suisse AG 7/31/12 SEK for USD Credit Suisse AG 7/31/12 ) $ $ ) (Value on Settlement Date $515,349,762) Notes to Schedule of Investments ADR - American Depositary Receipt CHF - Swiss Franc Equity Income - Schedule of Investments JUNE 30, 2012 (UNAUDITED) EUR - Euro GBP - British Pound JPY - Japanese Yen MTN - Medium Term Note SEK - Swedish Krona USD - United States Dollar Non-income producing. Affiliated Company: the fund’s holding represents ownership of 5% or more of the voting securities of the company; therefore, the company is affiliated as defined in the Investment Company Act of 1940. Equity-linked debt security. The aggregated value of these securities at the period end was $96,620,596, which represented 1.0% of total net assets. Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $237,436,306, which represented 2.5% of total net assets. Step-coupon security. These securities are issued with a zero coupon and become interest bearing at a predetermined rate and date and are issued at a substantial discount from their value at maturity. Interest reset or final maturity date is indicated, as applicable. Equity Income - Schedule of Investments JUNE 30, 2012 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. Equity Income - Schedule of Investments JUNE 30, 2012 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks $ — — Foreign Common Stocks $ — Convertible Bonds — — Convertible Preferred Stocks — — Preferred Stocks — — Temporary Cash Investments — Total Value of Investment Securities $ $ — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — $ ) — 3. Affiliated Company Transactions If a fund's holding represents ownership of 5% or more of the voting securities of a company, the company is affiliated as defined in the 1940 Act. A summary of transactions for each company which is or was an affiliate at or during the three months ended June 30, 2012 follows: March 31, 2012 June 30, 2012 Company Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Dividend Income Share Balance Market Value Capitol Federal Financial, Inc. $ - - $ $ WGL Holdings, Inc. - - $ - - $ $ 4. Federal Tax Information As of June 30, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Equity Index Fund June 30, 2012 Equity Index - Schedule of Investments JUNE 30, 2012 (UNAUDITED) Shares Value COMMON STOCKS — 98.7% AEROSPACE AND DEFENSE — 2.5% Boeing Co. (The) $ General Dynamics Corp. Goodrich Corp. Honeywell International, Inc. L-3 Communications Holdings, Inc. Lockheed Martin Corp. Northrop Grumman Corp. Precision Castparts Corp. Raytheon Co. Rockwell Collins, Inc. Textron, Inc. United Technologies Corp. AIR FREIGHT AND LOGISTICS — 1.0% CH Robinson Worldwide, Inc. Expeditors International of Washington, Inc. FedEx Corp. United Parcel Service, Inc., Class B AIRLINES — 0.1% Southwest Airlines Co. AUTO COMPONENTS — 0.2% BorgWarner, Inc.(1) Goodyear Tire & Rubber Co. (The)(1) Johnson Controls, Inc. AUTOMOBILES — 0.4% Ford Motor Co. Harley-Davidson, Inc. BEVERAGES — 2.8% Beam, Inc. Brown-Forman Corp., Class B Coca-Cola Co. (The) Coca-Cola Enterprises, Inc. Constellation Brands, Inc., Class A(1) Dr Pepper Snapple Group, Inc. Molson Coors Brewing Co., Class B Monster Beverage Corp.(1) PepsiCo, Inc. BIOTECHNOLOGY — 1.4% Alexion Pharmaceuticals, Inc.(1) Amgen, Inc. Equity Index- Schedule of Investments JUNE 30, 2012 (UNAUDITED) Shares Value Biogen Idec, Inc.(1) $ Celgene Corp.(1) Gilead Sciences, Inc.(1) BUILDING PRODUCTS† Masco Corp. CAPITAL MARKETS — 1.8% Ameriprise Financial, Inc. Bank of New York Mellon Corp. (The) BlackRock, Inc. Charles Schwab Corp. (The) E*Trade Financial Corp.(1) Federated Investors, Inc. Class B Franklin Resources, Inc. Goldman Sachs Group, Inc. (The) Invesco Ltd. Legg Mason, Inc. Morgan Stanley Northern Trust Corp. State Street Corp. T. Rowe Price Group, Inc. CHEMICALS — 2.3% Air Products & Chemicals, Inc. Airgas, Inc. CF Industries Holdings, Inc. Dow Chemical Co. (The) E.I. du Pont de Nemours & Co. Eastman Chemical Co. Ecolab, Inc. FMC Corp. International Flavors & Fragrances, Inc. Monsanto Co. Mosaic Co. (The) PPG Industries, Inc. Praxair, Inc. Sherwin-Williams Co. (The) Sigma-Aldrich Corp. COMMERCIAL BANKS — 2.9% BB&T Corp. Comerica, Inc. Fifth Third Bancorp First Horizon National Corp. Huntington Bancshares, Inc. KeyCorp M&T Bank Corp. PNC Financial Services Group, Inc. Equity Index- Schedule of Investments JUNE 30, 2012 (UNAUDITED) Shares Value Regions Financial Corp. $ SunTrust Banks, Inc. U.S. Bancorp Wells Fargo & Co. Zions BanCorp. COMMERCIAL SERVICES AND SUPPLIES — 0.4% Avery Dennison Corp. Cintas Corp. Iron Mountain, Inc. Pitney Bowes, Inc. Republic Services, Inc. RR Donnelley & Sons Co. Stericycle, Inc.(1) Waste Management, Inc. COMMUNICATIONS EQUIPMENT — 1.8% Cisco Systems, Inc. F5 Networks, Inc.(1) Harris Corp. JDS Uniphase Corp.(1) Juniper Networks, Inc.(1) Motorola Solutions, Inc. QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 5.6% Apple, Inc.(1) Dell, Inc.(1) EMC Corp.(1) Hewlett-Packard Co. Lexmark International, Inc., Class A NetApp, Inc.(1) SanDisk Corp.(1) Seagate Technology plc Western Digital Corp.(1) CONSTRUCTION AND ENGINEERING — 0.2% Fluor Corp. Jacobs Engineering Group, Inc.(1) Quanta Services, Inc.(1) CONSTRUCTION MATERIALS† Vulcan Materials Co. CONSUMER FINANCE — 0.9% American Express Co. Capital One Financial Corp. Discover Financial Services Equity Index- Schedule of Investments JUNE 30, 2012 (UNAUDITED) Shares Value SLM Corp. $ CONTAINERS AND PACKAGING — 0.1% Ball Corp. Bemis Co., Inc. Owens-Illinois, Inc.(1) Sealed Air Corp. DISTRIBUTORS — 0.1% Genuine Parts Co. DIVERSIFIED CONSUMER SERVICES — 0.1% Apollo Group, Inc., Class A(1) DeVry, Inc. H&R Block, Inc. DIVERSIFIED FINANCIAL SERVICES — 2.9% Bank of America Corp. Citigroup, Inc. CME Group, Inc. IntercontinentalExchange, Inc.(1) JPMorgan Chase & Co. Leucadia National Corp. McGraw-Hill Cos., Inc. (The) Moody's Corp. NASDAQ OMX Group, Inc. (The) NYSE Euronext DIVERSIFIED TELECOMMUNICATION SERVICES — 3.0% AT&T, Inc. CenturyLink, Inc. Frontier Communications Corp. Verizon Communications, Inc. Windstream Corp. ELECTRIC UTILITIES — 2.2% American Electric Power Co., Inc. Duke Energy Corp. Edison International Entergy Corp. Exelon Corp. FirstEnergy Corp. NextEra Energy, Inc. Northeast Utilities Pepco Holdings, Inc. Pinnacle West Capital Corp. Equity Index- Schedule of Investments JUNE 30, 2012 (UNAUDITED) Shares Value PPL Corp. $ Progress Energy, Inc. Southern Co. Xcel Energy, Inc. ELECTRICAL EQUIPMENT — 0.5% Cooper Industries plc Emerson Electric Co. Rockwell Automation, Inc. Roper Industries, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.4% Amphenol Corp. Class A Corning, Inc. FLIR Systems, Inc. Jabil Circuit, Inc. Molex, Inc. TE Connectivity Ltd. ENERGY EQUIPMENT AND SERVICES — 1.6% Baker Hughes, Inc. Cameron International Corp.(1) Diamond Offshore Drilling, Inc. FMC Technologies, Inc.(1) Halliburton Co. Helmerich & Payne, Inc. Nabors Industries Ltd.(1) National Oilwell Varco, Inc. Noble Corp.(1) Rowan Cos. plc(1) Schlumberger Ltd. FOOD AND STAPLES RETAILING — 2.4% Costco Wholesale Corp. CVS Caremark Corp. Kroger Co. (The) Safeway, Inc. SYSCO Corp. Wal-Mart Stores, Inc. Walgreen Co. Whole Foods Market, Inc. FOOD PRODUCTS — 1.7% Archer-Daniels-Midland Co. Campbell Soup Co. ConAgra Foods, Inc. Equity Index- Schedule of Investments JUNE 30, 2012 (UNAUDITED) Shares Value Dean Foods Co.(1) $ General Mills, Inc. H.J. Heinz Co. Hershey Co. (The) Hormel Foods Corp. J.M. Smucker Co. (The) Kellogg Co. Kraft Foods, Inc., Class A McCormick & Co., Inc. Mead Johnson Nutrition Co. Tyson Foods, Inc., Class A GAS UTILITIES — 0.1% AGL Resources, Inc. ONEOK, Inc. HEALTH CARE EQUIPMENT AND SUPPLIES — 1.8% Baxter International, Inc. Becton, Dickinson and Co. Boston Scientific Corp.(1) C.R. Bard, Inc. CareFusion Corp.(1) Covidien plc DENTSPLY International, Inc. Edwards Lifesciences Corp.(1) Intuitive Surgical, Inc.(1) Medtronic, Inc. St. Jude Medical, Inc. Stryker Corp. Varian Medical Systems, Inc.(1) Zimmer Holdings, Inc. HEALTH CARE PROVIDERS AND SERVICES — 2.0% Aetna, Inc. AmerisourceBergen Corp. Cardinal Health, Inc. CIGNA Corp. Coventry Health Care, Inc. DaVita, Inc.(1) Express Scripts Holding Co.(1) Humana, Inc. Laboratory Corp. of America Holdings(1) McKesson Corp. Patterson Cos., Inc. Quest Diagnostics, Inc. Tenet Healthcare Corp.(1) UnitedHealth Group, Inc. Equity Index- Schedule of Investments JUNE 30, 2012 (UNAUDITED) Shares Value WellPoint, Inc. $ HOTELS, RESTAURANTS AND LEISURE — 1.9% Carnival Corp. Chipotle Mexican Grill, Inc.(1) Darden Restaurants, Inc. International Game Technology Marriott International, Inc. Class A McDonald's Corp. Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. Wyndham Worldwide Corp. Wynn Resorts Ltd. Yum! Brands, Inc. HOUSEHOLD DURABLES — 0.2% D.R. Horton, Inc. Harman International Industries, Inc. Leggett & Platt, Inc. Lennar Corp., Class A Newell Rubbermaid, Inc. PulteGroup, Inc.(1) Whirlpool Corp. HOUSEHOLD PRODUCTS — 2.1% Clorox Co. Colgate-Palmolive Co. Kimberly-Clark Corp. Procter & Gamble Co. (The) INDEPENDENT POWER PRODUCERS AND ENERGY TRADERS — 0.1% AES Corp. (The)(1) NRG Energy, Inc.(1) INDUSTRIAL CONGLOMERATES — 2.7% 3M Co. Danaher Corp. General Electric Co. Tyco International Ltd. INSURANCE — 3.5% ACE Ltd. Aflac, Inc. Allstate Corp. (The) American International Group, Inc.(1) Equity Index- Schedule of Investments JUNE 30, 2012 (UNAUDITED) Shares Value Aon plc $ Assurant, Inc. Berkshire Hathaway, Inc., Class B(1) Chubb Corp. (The) Cincinnati Financial Corp. Genworth Financial, Inc., Class A(1) Hartford Financial Services Group, Inc. Lincoln National Corp. Loews Corp. Marsh & McLennan Cos., Inc. MetLife, Inc. Principal Financial Group, Inc. Progressive Corp. (The) Prudential Financial, Inc. Torchmark Corp. Travelers Cos., Inc. (The) Unum Group XL Group plc INTERNET AND CATALOG RETAIL — 1.0% Amazon.com, Inc.(1) Expedia, Inc. Netflix, Inc.(1) priceline.com, Inc.(1) TripAdvisor, Inc.(1) INTERNET SOFTWARE AND SERVICES — 1.8% Akamai Technologies, Inc.(1) eBay, Inc.(1) Google, Inc., Class A(1) VeriSign, Inc.(1) Yahoo!, Inc.(1) IT SERVICES — 3.8% Accenture plc, Class A Automatic Data Processing, Inc. Cognizant Technology Solutions Corp., Class A(1) Computer Sciences Corp. Fidelity National Information Services, Inc. Fiserv, Inc.(1) International Business Machines Corp. MasterCard, Inc., Class A Paychex, Inc. SAIC, Inc. Teradata Corp.(1) Total System Services, Inc. Visa, Inc., Class A Equity Index- Schedule of Investments JUNE 30, 2012 (UNAUDITED) Shares Value Western Union Co. (The) $ LEISURE EQUIPMENT AND PRODUCTS — 0.1% Hasbro, Inc. Mattel, Inc. LIFE SCIENCES TOOLS AND SERVICES — 0.4% Agilent Technologies, Inc. Life Technologies Corp.(1) PerkinElmer, Inc. Thermo Fisher Scientific, Inc. Waters Corp.(1) MACHINERY — 1.9% Caterpillar, Inc. Cummins, Inc. Deere & Co. Dover Corp. Eaton Corp. Flowserve Corp. Illinois Tool Works, Inc. Ingersoll-Rand plc Joy Global, Inc. PACCAR, Inc. Pall Corp. Parker-Hannifin Corp. Snap-On, Inc. Stanley Black & Decker, Inc. Xylem, Inc. MEDIA — 3.3% Cablevision Systems Corp., Class A CBS Corp., Class B Comcast Corp., Class A DirecTV, Class A(1) Discovery Communications, Inc. Class A(1) Gannett Co., Inc. Interpublic Group of Cos., Inc. (The) News Corp. Class A Omnicom Group, Inc. Scripps Networks Interactive, Inc. Class A Time Warner Cable, Inc. Time Warner, Inc. Viacom, Inc., Class B Walt Disney Co. (The) Washington Post Co. (The), Class B 98 Equity Index- Schedule of Investments JUNE 30, 2012 (UNAUDITED) Shares Value METALS AND MINING — 0.7% Alcoa, Inc. $ Allegheny Technologies, Inc. Cliffs Natural Resources, Inc. Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. Nucor Corp. Titanium Metals Corp. United States Steel Corp. MULTI-UTILITIES — 1.3% Ameren Corp. CenterPoint Energy, Inc. CMS Energy Corp. Consolidated Edison, Inc. Dominion Resources, Inc. DTE Energy Co. Integrys Energy Group, Inc. NiSource, Inc. PG&E Corp. Public Service Enterprise Group, Inc. SCANA Corp. Sempra Energy TECO Energy, Inc. Wisconsin Energy Corp. MULTILINE RETAIL — 0.8% Big Lots, Inc.(1) Dollar Tree, Inc.(1) Family Dollar Stores, Inc. J.C. Penney Co., Inc. Kohl's Corp. Macy's, Inc. Nordstrom, Inc. Sears Holdings Corp.(1) Target Corp. OFFICE ELECTRONICS — 0.1% Xerox Corp. OIL, GAS AND CONSUMABLE FUELS — 9.0% Alpha Natural Resources, Inc.(1) Anadarko Petroleum Corp. Apache Corp. Cabot Oil & Gas Corp. Chesapeake Energy Corp. Chevron Corp. ConocoPhillips CONSOL Energy, Inc. Equity Index- Schedule of Investments JUNE 30, 2012 (UNAUDITED) Shares Value Denbury Resources, Inc.(1) $ Devon Energy Corp. EOG Resources, Inc. EQT Corp. Exxon Mobil Corp. Hess Corp. Kinder Morgan, Inc. Marathon Oil Corp. Marathon Petroleum Corp. Murphy Oil Corp. Newfield Exploration Co.(1) Noble Energy, Inc. Occidental Petroleum Corp. Peabody Energy Corp. Phillips 66(1) Pioneer Natural Resources Co. QEP Resources, Inc. Range Resources Corp. Southwestern Energy Co.(1) Spectra Energy Corp. Sunoco, Inc. Tesoro Corp.(1) Valero Energy Corp. Williams Cos., Inc. (The) WPX Energy, Inc.(1) PAPER AND FOREST PRODUCTS — 0.1% International Paper Co. MeadWestvaco Corp. PERSONAL PRODUCTS — 0.2% Avon Products, Inc. Estee Lauder Cos., Inc. (The), Class A PHARMACEUTICALS — 6.1% Abbott Laboratories Allergan, Inc. Bristol-Myers Squibb Co. Eli Lilly & Co. Forest Laboratories, Inc.(1) Hospira, Inc.(1) Johnson & Johnson Merck & Co., Inc. Mylan, Inc.(1) Perrigo Co. Pfizer, Inc. Watson Pharmaceuticals, Inc.(1) Equity Index- Schedule of Investments JUNE 30, 2012 (UNAUDITED) Shares Value PROFESSIONAL SERVICES — 0.1% Dun & Bradstreet Corp. $ Equifax, Inc. Robert Half International, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 2.1% American Tower Corp. Apartment Investment & Management Co., Class A AvalonBay Communities, Inc. Boston Properties, Inc. Equity Residential HCP, Inc. Health Care REIT, Inc. Host Hotels & Resorts, Inc. Kimco Realty Corp. Plum Creek Timber Co., Inc. ProLogis, Inc. Public Storage Simon Property Group, Inc. Ventas, Inc. Vornado Realty Trust Weyerhaeuser Co. REAL ESTATE MANAGEMENT AND DEVELOPMENT — 0.1% CBRE Group, Inc.(1) ROAD AND RAIL — 0.9% CSX Corp. Norfolk Southern Corp. Ryder System, Inc. Union Pacific Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.3% Advanced Micro Devices, Inc.(1) Altera Corp. Analog Devices, Inc. Applied Materials, Inc. Broadcom Corp., Class A(1) First Solar, Inc.(1) Intel Corp. KLA-Tencor Corp. Lam Research Corp.(1) Linear Technology Corp. LSI Corp.(1) Microchip Technology, Inc. Micron Technology, Inc.(1) NVIDIA Corp.(1) Equity Index- Schedule of Investments JUNE 30, 2012 (UNAUDITED) Shares Value Teradyne, Inc.(1) $ Texas Instruments, Inc. Xilinx, Inc. SOFTWARE — 3.8% Adobe Systems, Inc.(1) Autodesk, Inc.(1) BMC Software, Inc.(1) CA, Inc. Cerner Corp.(1) Citrix Systems, Inc.(1) Electronic Arts, Inc.(1) Intuit, Inc. Microsoft Corp. Oracle Corp. Red Hat, Inc.(1) Salesforce.com, Inc.(1) Symantec Corp.(1) SPECIALTY RETAIL — 2.0% Abercrombie & Fitch Co., Class A AutoNation, Inc.(1) AutoZone, Inc.(1) Bed Bath & Beyond, Inc.(1) Best Buy Co., Inc. CarMax, Inc.(1) GameStop Corp., Class A Gap, Inc. (The) Home Depot, Inc. (The) Limited Brands, Inc. Lowe's Cos., Inc. O'Reilly Automotive, Inc.(1) Ross Stores, Inc. Staples, Inc. Tiffany & Co. TJX Cos., Inc. (The) Urban Outfitters, Inc.(1) TEXTILES, APPAREL AND LUXURY GOODS — 0.6% Coach, Inc. Fossil, Inc.(1) NIKE, Inc., Class B Ralph Lauren Corp. VF Corp. THRIFTS AND MORTGAGE FINANCE — 0.1% Hudson City Bancorp., Inc. Equity Index- Schedule of Investments JUNE 30, 2012 (UNAUDITED) Shares/ Principal Amount Value People's United Financial, Inc. $ TOBACCO — 2.0% Altria Group, Inc. Lorillard, Inc. Philip Morris International, Inc. Reynolds American, Inc. TRADING COMPANIES AND DISTRIBUTORS — 0.2% Fastenal Co. W.W. Grainger, Inc. WIRELESS TELECOMMUNICATION SERVICES — 0.2% Crown Castle International Corp.(1) MetroPCS Communications, Inc.(1) Sprint Nextel Corp.(1) TOTAL COMMON STOCKS (Cost $172,285,560) TEMPORARY CASH INVESTMENTS — 1.2% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.50% - 4.00%, 2/15/15 - 6/30/16, valued at $750,970), in a joint trading account at 0.10%, dated 6/29/12, due 7/2/12 (Delivery value $736,668) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.75%, 8/15/41, valued at $753,304), in a joint trading account at 0.10%, dated 6/29/12, due 7/2/12 (Delivery value $736,668) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/40, valued at $187,597), in a joint trading account at 0.06%, dated 6/29/12, due 7/2/12 (Delivery value SSgA U.S. Government Money Market Fund U.S. Treasury Bills 0.14%, 11/1/12(2)(3) TOTAL TEMPORARY CASH INVESTMENTS (Cost $3,045,541) Equity Index- Schedule of Investments JUNE 30, 2012 (UNAUDITED) TOTAL INVESTMENT SECURITIES — 99.9% (Cost $175,331,101) OTHER ASSETS AND LIABILITIES — 0.1% TOTAL NET ASSETS — 100.0% $ FUTURES CONTRACTS Contracts Purchased Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 48 S&P 500 E-Mini September 2012 $ $ Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Non-income producing. The rate indicated is the yield to maturity at purchase. Security, or a portion thereof, has been pledged at the custodian bank or with a broker for margin requirements on futures contracts. At the period end, the aggregate value of securities pledged was $729,740. Equity Index- Schedule of Investments JUNE 30, 2012 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. Equity Index- Schedule of Investments JUNE 30, 2012 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Common Stocks $ — — Temporary Cash Investments $ — Total Value of Investment Securities $ $ — Other Financial Instruments Total Unrealized Gain (Loss) on Futures Contracts $ — — 3. Federal Tax Information As of June 30, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Global Real Estate Fund June 30, 2012 Global Real Estate - Schedule of Investments JUNE 30, 2012 (UNAUDITED) Shares Value COMMON STOCKS — 96.6% AUSTRALIA — 6.7% CFS Retail Property Trust $ Goodman Group Westfield Group Westfield Retail Trust BRAZIL — 1.0% BR Malls Participacoes SA CANADA — 3.8% Brookfield Asset Management, Inc. Class A RioCan Real Estate Investment Trust FRANCE — 1.9% Klepierre GERMANY — 2.3% GSW Immobilien AG TAG Immobilien AG HONG KONG — 12.5% Cheung Kong Holdings Ltd. China Overseas Grand Oceans Group Ltd. China Overseas Land & Investment Ltd. Hang Lung Properties Ltd. Link Real Estate Investment Trust (The) New World Development Co. Ltd. Shimao Property Holdings Ltd. Sun Hung Kai Properties Ltd. Swire Properties Ltd. Wheelock & Co. Ltd. INDIA — 0.2% Sobha Developers Ltd. INDONESIA — 0.7% PT Ciputra Development Tbk PT Lippo Karawaci Tbk JAPAN — 9.6% Advance Residence Investment Corp. 41 Daito Trust Construction Co. Ltd. Daiwa House Industry Co. Ltd. Japan Real Estate Investment Corp. 12 Japan Retail Fund Investment Corp. 54 Mitsubishi Estate Co. Ltd. Mitsui Fudosan Co. Ltd. Global Real Estate - Schedule of Investments JUNE 30, 2012 (UNAUDITED) Shares Value Nippon Building Fund, Inc. 13 $ Sumitomo Realty & Development Co. Ltd. United Urban Investment Corp. 72 PHILIPPINES — 1.1% Ayala Land, Inc. SM Prime Holdings, Inc. SINGAPORE — 3.5% CDL Hospitality Trusts Frasers Centrepoint Trust Global Logistic Properties Ltd.(1) Keppel Land Ltd. SOUTH AFRICA — 1.2% Capital Property Fund Growthpoint Properties Ltd. UNITED KINGDOM — 4.3% Derwent London plc Great Portland Estates plc Hammerson plc UNITED STATES — 47.8% American Tower Corp. Apartment Investment & Management Co., Class A Camden Property Trust Extra Space Storage, Inc. Health Care REIT, Inc. Highwoods Properties, Inc. Host Hotels & Resorts, Inc. Kilroy Realty Corp. Lennar Corp., Class A Newcastle Investment Corp. Public Storage PulteGroup, Inc.(1) Rayonier, Inc. Simon Property Group, Inc. Taubman Centers, Inc. UDR, Inc. Ventas, Inc. Weyerhaeuser Co. Wyndham Worldwide Corp. TOTAL COMMON STOCKS (Cost $12,985,953) Global Real Estate - Schedule of Investments JUNE 30, 2012 (UNAUDITED) Shares Value TEMPORARY CASH INVESTMENTS(2) — 7.0% SSgA U.S. Government Money Market Fund (Cost$1,011,451) $ TOTAL INVESTMENT SECURITIES — 103.6% (Cost $13,997,404) OTHER ASSETS AND LIABILITIES — (3.6)% ) TOTAL NET ASSETS — 100.0% $ Sub-Industry Allocation (as a % of net assets) Specialized REITs 24.0% Retail REITs 19.7% Diversified Real Estate Activities 14.4% Office REITs 8.5% Residential REITs 7.4% Real Estate Development 7.4% Real Estate Operating Companies 5.6% Homebuilding 4.2% Hotels, Resorts and Cruise Lines 2.0% Industrial REITs 1.4% Mortgage REITs 1.1% Diversified REITs 0.9% Cash and Equivalents* 3.4% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments REIT -Real Estate Investment Trust Non-income producing. Amount relates primarily to securities purchased, but not settled, at period end. Global Real Estate - Schedule of Investments JUNE 30, 2012 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. Global Real Estate - Schedule of Investments JUNE 30, 2012 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Foreign Common Stocks $ $ — Domestic Common Stocks — — Temporary Cash Investments — — Total Value of Investment Securities $ $ — 3. Federal Tax Information As of June 30, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Large Company Value Fund June 30, 2012 Large Company Value - Schedule of Investments JUNE 30, 2012 (UNAUDITED) Shares Value COMMON STOCKS — 98.7% AEROSPACE AND DEFENSE — 1.3% Honeywell International, Inc. $ Northrop Grumman Corp. Raytheon Co. AIRLINES — 0.6% Southwest Airlines Co. AUTOMOBILES — 1.2% Ford Motor Co. BEVERAGES — 0.9% PepsiCo, Inc. BIOTECHNOLOGY — 0.8% Amgen, Inc. Gilead Sciences, Inc.(1) CAPITAL MARKETS — 3.7% Ameriprise Financial, Inc. Bank of New York Mellon Corp. (The) BlackRock, Inc. Goldman Sachs Group, Inc. (The) Morgan Stanley CHEMICALS — 0.7% E.I. du Pont de Nemours & Co. COMMERCIAL BANKS — 6.4% PNC Financial Services Group, Inc. U.S. Bancorp Wells Fargo & Co. COMMERCIAL SERVICES AND SUPPLIES — 0.3% Avery Dennison Corp. COMMUNICATIONS EQUIPMENT — 2.2% Cisco Systems, Inc. COMPUTERS AND PERIPHERALS — 1.0% Hewlett-Packard Co. DIVERSIFIED FINANCIAL SERVICES — 5.3% Bank of America Corp. Citigroup, Inc. JPMorgan Chase & Co. Large Company Value - Schedule of Investments JUNE 30, 2012 (UNAUDITED) Shares Value DIVERSIFIED TELECOMMUNICATION SERVICES — 3.7% AT&T, Inc. $ CenturyLink, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES — 3.3% American Electric Power Co., Inc. Exelon Corp. NV Energy, Inc. Pinnacle West Capital Corp. PPL Corp. Xcel Energy, Inc. ENERGY EQUIPMENT AND SERVICES — 2.1% Baker Hughes, Inc. National Oilwell Varco, Inc. Schlumberger Ltd. FOOD AND STAPLES RETAILING — 2.8% CVS Caremark Corp. Kroger Co. (The) Wal-Mart Stores, Inc. FOOD PRODUCTS — 0.6% Kraft Foods, Inc., Class A HEALTH CARE EQUIPMENT AND SUPPLIES — 1.4% Medtronic, Inc. HEALTH CARE PROVIDERS AND SERVICES — 1.9% Aetna, Inc. Quest Diagnostics, Inc. WellPoint, Inc. HOTELS, RESTAURANTS AND LEISURE — 0.4% Carnival Corp. HOUSEHOLD PRODUCTS — 2.8% Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 4.7% General Electric Co. Tyco International Ltd. INSURANCE — 8.0% Allstate Corp. (The) American International Group, Inc.(1) Large Company Value - Schedule of Investments JUNE 30, 2012 (UNAUDITED) Shares Value Berkshire Hathaway, Inc., Class B(1) $ Chubb Corp. (The) Loews Corp. MetLife, Inc. Principal Financial Group, Inc. Prudential Financial, Inc. Torchmark Corp. Travelers Cos., Inc. (The) IT SERVICES — 0.4% Fiserv, Inc.(1) MACHINERY — 1.4% Dover Corp. Ingersoll-Rand plc PACCAR, Inc. MEDIA — 3.8% CBS Corp., Class B Comcast Corp., Class A Time Warner Cable, Inc. Time Warner, Inc. METALS AND MINING — 1.6% Freeport-McMoRan Copper & Gold, Inc. Nucor Corp. MULTI-UTILITIES — 0.8% PG&E Corp. MULTILINE RETAIL — 2.6% Kohl's Corp. Macy's, Inc. Target Corp. OIL, GAS AND CONSUMABLE FUELS — 15.5% Apache Corp. Chevron Corp. Exxon Mobil Corp. Occidental Petroleum Corp. Phillips 66(1) Total SA ADR Ultra Petroleum Corp.(1) Valero Energy Corp. PAPER AND FOREST PRODUCTS — 0.6% International Paper Co. Large Company Value - Schedule of Investments JUNE 30, 2012 (UNAUDITED) Shares Value PHARMACEUTICALS — 9.3% Abbott Laboratories $ Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.4% Applied Materials, Inc. Intel Corp. Marvell Technology Group Ltd. SOFTWARE — 2.3% Adobe Systems, Inc.(1) Microsoft Corp. Oracle Corp. SPECIALTY RETAIL — 1.3% Lowe's Cos., Inc. Staples, Inc. TOBACCO — 0.6% Altria Group, Inc. TOTAL COMMON STOCKS (Cost $437,292,631) TEMPORARY CASH INVESTMENTS — 1.3% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.50% - 4.00%, 2/15/15 - 6/30/16, valued at $2,365,399), in a joint trading account at 0.10%, dated 6/29/12, due 7/2/12 (Delivery value $2,320,350) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.75%, 8/15/41, valued at $2,372,752), in a joint trading account at 0.10%, dated 6/29/12, due 7/2/12 (Delivery value $2,320,349) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.375%, 5/15/40, valued at $590,893), in a joint trading account at 0.06%, dated 6/29/12, due 7/2/12 (Delivery value $580,086) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $7,294,530) Large Company Value - Schedule of Investments JUNE 30, 2012 (UNAUDITED) TOTAL INVESTMENT SECURITIES — 100.0% (Cost $444,587,161) OTHER ASSETS AND LIABILITIES† TOTAL NET ASSETS — 100.0% $ FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Buy Counterparty Settlement Date Value Unrealized Gain (Loss) EUR for USD UBS AG 7/31/12 $ $ (Value on Settlement Date $124,897) Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) EUR for USD UBS AG 7/31/12 $ $ ) (Value on Settlement Date $4,801,334) Notes to Schedule of Investments ADR - American Depositary Receipt EUR - Euro USD - United States Dollar † Category is less than 0.05% of total net assets. Non-income producing. Large Company Value - Schedule of Investments JUNE 30, 2012 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. Large Company Value - Schedule of Investments 4JUNE 30, 2012 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Common Stocks $ — — Temporary Cash Investments $ — Total Value of Investment Securities $ $ — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — $ ) — 3. Federal Tax Information As of June 30, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Market Neutral Value Fund June 30, 2012 Market Neutral Value - Schedule of Investments JUNE 30, 2012 (UNAUDITED) Shares Value COMMON STOCKS — 73.8% AEROSPACE AND DEFENSE — 5.8% General Dynamics Corp.(1) $ HEICO Corp., Class A(1) Northrop Grumman Corp. Rockwell Collins, Inc.(1) AIR FREIGHT AND LOGISTICS — 1.0% United Parcel Service, Inc., Class B(1) AIRLINES — 0.5% Southwest Airlines Co. AUTOMOBILES — 0.5% Honda Motor Co. Ltd. ADR Toyota Motor Corp. ADR(1) BEVERAGES — 0.7% Dr Pepper Snapple Group, Inc.(1) CAPITAL MARKETS — 1.0% Charles Schwab Corp. (The)(1) CHEMICALS — 2.3% Air Products & Chemicals, Inc.(1) E.I. du Pont de Nemours & Co.(1) COMMERCIAL BANKS — 1.4% Cullen/Frost Bankers, Inc.(1) PNC Financial Services Group, Inc.(1) COMMERCIAL SERVICES AND SUPPLIES — 2.5% Republic Services, Inc.(1) COMPUTERS AND PERIPHERALS — 0.5% NetApp, Inc.(2) DIVERSIFIED TELECOMMUNICATION SERVICES — 1.9% AT&T, Inc.(1) tw telecom, inc.(1)(2) ELECTRIC UTILITIES — 1.7% Great Plains Energy, Inc.(1) NV Energy, Inc.(1) ELECTRICAL EQUIPMENT — 1.9% Hubbell, Inc., Class A(1) Market Neutral Value - Schedule of Investments JUNE 30, 2012 (UNAUDITED) Shares Value ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 4.3% AVX Corp.(1) $ Molex, Inc., Class A(1) FOOD PRODUCTS — 2.4% Kellogg Co.(1) Ralcorp Holdings, Inc.(1)(2) GAS UTILITIES — 1.4% AGL Resources, Inc.(1) HEALTH CARE EQUIPMENT AND SUPPLIES — 2.5% CareFusion Corp.(1)(2) Medtronic, Inc.(1) Stryker Corp.(1) Zimmer Holdings, Inc.(1) HEALTH CARE PROVIDERS AND SERVICES — 0.7% Aetna, Inc.(1) PSS World Medical, Inc.(1)(2) HOUSEHOLD DURABLES — 0.5% Whirlpool Corp.(1) HOUSEHOLD PRODUCTS — 1.7% Procter & Gamble Co. (The)(1) INDUSTRIAL CONGLOMERATES — 3.5% Koninklijke Philips Electronics NV(1) Tyco International Ltd.(1) INSURANCE — 0.5% Chubb Corp. (The)(1) MACHINERY — 1.4% ITT Corp.(1) Oshkosh Corp.(1)(2) MEDIA — 1.0% Time Warner Cable, Inc.(1) METALS AND MINING — 0.9% BHP Billiton plc ADR(1) MULTI-UTILITIES — 1.0% PG&E Corp.(1) MULTILINE RETAIL — 2.0% Nordstrom, Inc. Market Neutral Value - Schedule of Investments JUNE 30, 2012 (UNAUDITED) Shares/ Principal Amount Value Target Corp.(1) $ OIL, GAS AND CONSUMABLE FUELS — 8.2% Enbridge Energy Partners LP EQT Midstream Partners LP(2) Imperial Oil Ltd. Total SA ADR(1) PHARMACEUTICALS — 2.2% Johnson & Johnson(1) Mylan, Inc.(1)(2) Pfizer, Inc.(1) Teva Pharmaceutical Industries Ltd. ADR(1) REAL ESTATE INVESTMENT TRUSTS (REITs) — 3.5% American Tower Corp. Piedmont Office Realty Trust, Inc., Class A(1) ROAD AND RAIL — 0.5% Union Pacific Corp.(1) SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 0.7% Applied Materials, Inc. SPECIALTY RETAIL — 2.9% Lowe's Cos., Inc.(1) Staples, Inc.(1) THRIFTS AND MORTGAGE FINANCE — 1.1% Capitol Federal Financial, Inc.(1) TRADING COMPANIES AND DISTRIBUTORS — 4.2% Rush Enterprises, Inc., Class B(2) WIRELESS TELECOMMUNICATION SERVICES — 5.0% Rogers Communications, Inc., B Shares(1) Telephone & Data Systems, Inc.(1) Vodafone Group plc ADR(1) TOTAL COMMON STOCKS (Cost $3,977,063) CONVERTIBLE BONDS(1) — 10.8% PAPER AND FOREST PRODUCTS — 1.8% Rayonier TRS Holdings, Inc., 4.50%, 8/15/15 $ Market Neutral Value - Schedule of Investments JUNE 30, 2012 (UNAUDITED) Shares/ Principal Amount Value REAL ESTATE INVESTMENT TRUSTS (REITs) — 9.0% Annaly Capital Management, Inc., 4.00%, 2/15/15 $ $ Host Hotels & Resorts LP, 3.25%, 4/15/24(3) National Retail Properties, Inc., 3.95%, 9/15/26 TOTAL CONVERTIBLE BONDS (Cost $579,409) EXCHANGE-TRADED FUNDS(1) — 4.6% iShares Russell 1000 Value Index Fund Market Vectors Gold Miners Market Vectors Pharmaceutical ETF(2) TOTAL EXCHANGE-TRADED FUNDS (Cost $254,539) TEMPORARY CASH INVESTMENTS — 11.9% SSgA U.S. Government Money Market Fund (Cost$667,756) TOTAL INVESTMENT SECURITIES BEFORE SECURITIES SOLD SHORT — 101.1% (Cost $5,478,767) SECURITIES SOLD SHORT — (89.6)% COMMON STOCKS SOLD SHORT — (75.5)% AEROSPACE AND DEFENSE — (5.8)% Boeing Co. (The) ) ) HEICO Corp. ) ) Lockheed Martin Corp. ) ) ) AIR FREIGHT AND LOGISTICS — (1.0)% FedEx Corp. ) ) AUTOMOBILES — (0.5)% General Motors Co. ) ) BEVERAGES — (0.7)% Coca-Cola Co. (The) ) ) BIOTECHNOLOGY — (1.4)% Amgen, Inc. ) ) CAPITAL MARKETS — (1.0)% Ameriprise Financial, Inc. ) ) CHEMICALS — (2.3)% Dow Chemical Co. (The) ) ) Market Neutral Value - Schedule of Investments JUNE 30, 2012 (UNAUDITED) Shares Value Praxair, Inc. ) $ ) ) COMMERCIAL BANKS — (2.4)% Fifth Third Bancorp. ) ) Wells Fargo & Co. ) ) ) COMMERCIAL SERVICES AND SUPPLIES — (2.5)% Waste Management, Inc. ) ) COMPUTERS AND PERIPHERALS — (0.5)% EMC Corp. ) ) DIVERSIFIED TELECOMMUNICATION SERVICES — (4.4)% BCE, Inc. ) ) Verizon Communications, Inc. ) ) ) ELECTRIC UTILITIES — (2.4)% Southern Co. (The) ) ) ELECTRICAL EQUIPMENT — (1.9)% Hubbell, Inc., Class B ) ) ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — (3.3)% Molex, Inc. ) ) FOOD AND STAPLES RETAILING — (0.8)% Wal-Mart Stores, Inc. ) ) FOOD PRODUCTS — (1.4)% General Mills, Inc. ) ) Unilever NV ) ) ) HEALTH CARE EQUIPMENT AND SUPPLIES — (0.9)% Baxter International, Inc. ) ) Covidien plc ) ) ) HEALTH CARE PROVIDERS AND SERVICES — (0.7)% Cigna Corp. ) ) McKesson Corp. ) ) UnitedHealth Group, Inc. ) ) ) HOUSEHOLD PRODUCTS — (1.0)% Kimberly-Clark Corp. ) ) INSURANCE — (1.0)% Berkshire Hathaway, Inc., Class B ) ) Market Neutral Value - Schedule of Investments JUNE 30, 2012 (UNAUDITED) Shares Value MACHINERY — (2.1)% Deere & Co. ) $ ) Parker Hannifin Corp. ) ) ) MEDIA — (1.0)% Comcast Corp., Class A ) ) METALS AND MINING — (0.9)% BHP Billiton Ltd. ADR ) ) MULTILINE RETAIL — (1.9)% Macy's, Inc. ) ) Sears Holdings Corp. ) ) ) OIL, GAS AND CONSUMABLE FUELS — (8.5)% ConocoPhillips ) ) Enbridge Energy Management LLC ) ) Kinder Morgan Energy Partners LP ) ) Plains All American Pipeline LP ) ) ) PHARMACEUTICALS — (0.8)% Watson Pharmaceuticals, Inc. ) ) REAL ESTATE INVESTMENT TRUSTS (REITs) — (13.7)% Annaly Capital Management, Inc. ) ) Equity Residential ) ) Government Properties Income Trust ) ) Host Hotels & Resorts, Inc. ) ) National Retail Properties, Inc. ) ) Rayonier, Inc. ) ) ) ROAD AND RAIL — (1.0)% CSX Corp. ) ) Norfolk Southern Corp. ) ) ) SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — (0.7)% Intel Corp. ) ) KLA-Tencor Corp. ) ) ) SPECIALTY RETAIL — (2.3)% Home Depot, Inc. (The) ) ) TRADING COMPANIES AND DISTRIBUTORS — (4.2)% Rush Enterprises, Inc., Class A ) ) WIRELESS TELECOMMUNICATION SERVICES — (2.5)% United States Cellular Corp. ) ) Market Neutral Value - Schedule of Investments JUNE 30, 2012 (UNAUDITED) Shares Value TOTAL COMMON STOCKS SOLD SHORT (Proceeds $4,134,842) ) EXCHANGE-TRADED FUNDS SOLD SHORT — (14.1)% Consumer Discretionary Select Sector SPDR Fund ) $ ) Consumer Staples Select Sector SPDR Fund ) ) Industrial Select Sector SPDR Fund ) ) iShares Cohen & Steers Realty Majors Index Fund ) ) iShares Dow Jones US Medical Devices Index Fund ) ) iShares Russell 1000 Growth Index Fund ) ) SPDR Gold Shares ) ) Technology Select Sector SPDR Fund ) ) Utilities Select Sector SPDR Fund ) ) TOTAL EXCHANGE-TRADED FUNDS SOLD SHORT (Proceeds $773,774) ) TOTAL SECURITIES SOLD SHORT — (89.6)% (Proceeds $4,908,616) ) OTHER ASSETS AND LIABILITIES — 88.5% TOTAL NET ASSETS — 100.0% $ FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Buy Counterparty Settlement Date Value Unrealized Gain (Loss) JPY for USD Credit Suisse AG 7/31/12 $ $
